Order and judgment (one paper), Supreme Court, Bronx County (Lucindo Suarez, J), entered January 16, 2007, which, to the extent appealed from, denied the petition brought pursuant to CPLR article 78 for an order compelling respondents to *550disclose certain portions of petitioner’s case file pursuant to the Freedom of Information Law (FOIL), unanimously affirmed, without costs.
The response to petitioner’s FOIL request was appropriate inasmuch as petitioner received all of the documents relating to his 1994 convictions in Bronx County to which he was entitled and which could be found. Certain portions of the case file could not be located and respondents satisfied the requirements of Public Officers Law § 89 (3) by certifying that a diligent search for those documents had been conducted (see Matter of Rattley v New York City Police Dept., 96 NY2d 873 [2001]; Matter of Alicea v New York City Police Dept., 287 AD2d 286 [2001]). Petitioner was not entitled to the requested grand jury minutes since the minutes are court records and exempt from the ambit of FOIL (see Matter of Hall v Bongiorno, 305 AD2d 508, 509 [2003]; Matter of Gibson v Grady, 192 AD2d 657 [1993]), and also where petitioner failed to provide a compelling and particularized need for the minutes (see Matter of Mullgrav v Santucci, 195 AD2d 786 [1993]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.